Citation Nr: 0336830	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-03 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than May 16, 2000 
for the grant of service connection for fibromyalgia as due 
to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from September 1965 to 
January 1966, and from March 1969 to November 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in April 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which granted service 
connection for fibromyalgia as due to an undiagnosed illness, 
and assigned an effective date of May 16, 2000 for the grant 
of service connection.  In August 2002, the veteran entered 
notice of disagreement with the effective date for the grant 
of service connection assigned by this decision; the RO 
issued a statement of the case in December 2002; and the 
veteran entered a substantive appeal, on a VA Form 9, which 
was received in January 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part. 


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  


In the context of an effective date claim, the Court has 
noted in a recent non-precedential decision that it is 
possible a claimant could provide VA with some evidence 
showing an earlier effective date is warranted if he or she 
were properly notified of what type of evidence would 
substantiate the claim.  Greenawalt v. Principi, No. 01-2041 
(U.S. Vet. App., March 6, 2003) (Order).  Although this non-
precedential decision is not binding on VA, it is 
representative of how strictly the Court will review a case 
to determine whether there was compliance with the VCAA.

It cannot be said, in this case, that there has been 
sufficient compliance.  Although the RO, in the December 2002 
statement of the case, provided the veteran with the VCAA 
regulations, the record does not reflect that the veteran has 
been specifically notified of the information and evidence 
necessary to substantiate the claim for an earlier effective 
date for the grant of service connection, which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  As part of the notice, the 
RO should advise the veteran of the regulations pertaining to 
the finality of unappealed rating decisions, such as the July 
1997 prior RO rating decision, and of the evidence he may 
submit (such as a timely notice of disagreement, or 
inadequate notice of the decision) that would show that the 
July 1997 RO rating decision was not a final decision.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
The veteran may waive the right to notice and duty to assist 
required by the VCAA, although the record does not reflect 
that he has done so.  

Accordingly, this case is REMANDED for the following:

Review the claims file and ensure that all 
notification and development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 
in addition to those specified below, are fully 
complied with and satisfied.  See also 38 C.F.R. § 
3.159 (2003).  The RO should also notify the 
veteran of what evidence is required to 
substantiate the claim for an effective date 
earlier than May 16, 2000 for the grant of service 
connection for fibromyalgia as due to an 
undiagnosed illness, what evidence, if any, the 
veteran is to submit, and what evidence VA will 
obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  As part of the 
notice, the RO should advise the veteran of the 
regulations pertaining to the finality of 
unappealed rating decisions, such as the July 1997 
prior RO rating decision, and of the evidence he 
may submit (such as evidence of a timely notice of 
disagreement, or evidence of inadequate notice of 
the decision) that would show that the July 1997 RO 
rating decision was not a final decision.  Any 
notice given, or action taken thereafter by the RO, 
must also comply with the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, 
___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
____) 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.



	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


